Citation Nr: 0403181	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-05 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Timeliness of request for waiver of overpayment of education 
benefits.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran's dates of service are not of record.  The 
appellant is the veteran's daughter.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an April 2002 decision of the Department of 
Veterans Affairs (VA) Debt Management Center in St. Paul, 
Minnesota.  Thereafter, the appellant's case was referred to 
the Regional Office (RO) in Muskogee, Oklahoma, which 
transferred the case to the Board in February 2003 for 
appellate review.


FINDINGS OF FACT

1.  An overpayment of education benefits in the original 
amount of $325.37 was created in March 2001.

2.  Notice of the indebtedness was sent to the appellant at 
her address of record in May 2001.

3.  The appellant filed a request for waiver of the 
overpayment in April 2002, in excess of 180 days after notice 
of the indebtedness was sent to her.


CONCLUSION OF LAW

The appellant did not timely request a waiver of recovery of 
overpayment of education benefits.  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. § 1.963(b)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The Board will then 
analyze the relevant facts pertaining to the appellant's 
appeal in light of the controlling laws and regulations.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the claim.  See 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)] and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified as amended at 38 C.F.R. § 3.159].

Under the provisions of the VCAA and its implementing 
regulations, on receipt of a claim for benefits VA will 
notify the claimant of the evidence that is necessary to 
substantiate the claim.  VA will also make reasonable efforts 
to help the claimant obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different chapter (i.e. Chapter 51).  In addition, the 
disposition of this case is based on the operation of law. 
The Court has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002)  

Therefore, the VCAA (and, it follows, its implementing 
regulations) is not for application in this matter.

The Board additionally observes, however, that general due 
process considerations have been complied with in this case.  
See 38 C.F.R. § 3.103 (2003).  In particular, the RO 
furnished the appellant a statement of the case in January 
2003, which informed her of the criteria to be applied in 
determining whether her waiver claim was timely filed.  The 
Board finds, therefore, that VA has informed the appellant of 
the evidence needed to substantiate her claim.

It appears that all evidence pertinent to this case has been 
obtained.  The appellant has not indicated the existence of 
any other evidence that is relevant to her appeal.

Pertinent law and regulations

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2003).

The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in receipt of the notification of indebtedness beyond 
the time customarily required for mailing.  38 C.F.R. 
§ 1.963(b)(2).  If the delay in the receipt of the notice of 
indebtedness is substantiated, the 180-day period is computed 
from the date of the requester's actual receipt of the notice 
of indebtedness.  Id.

The Court has held that, in the context of a claim for burial 
benefits, timeliness of a claim is a threshold matter.  See 
Thompson (Ruby) v. Brown, 6 Vet. App. 436 (1994).  In Sabonis 
v. Brown, 6 Vet. App. 426 (1994), the Court noted that where 
the law and not the evidence is dispositive, a claim should 
be denied or an appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.

Moreover, in connection with the mailing of correspondence 
and the presumption of regularity in the administrative 
process, the Court has held that VA may rely on the "last 
known address" shown of record, see Thompson v. Brown 
(Charles), 8 Vet. App. 169, 175 (1995), and that the burden 
is on the appellant to keep VA apprised of his or her 
whereabouts; if he or she does not do so, there is no burden 
on the part of the VA to "turn up heaven and earth to find 
[the appellant]," see Hyson v. Brown, 5 Vet. App. 262 
(1993).

Factual Background

The critical facts in this case, which are uncontroverted, 
are as follows.

An overpayment of education benefits in the original amount 
of $325.37 was created in March 2001.  The record on appeal 
reflects that VA's Debt Management Center (DMC) sent a letter 
to the appellant on May 1, 2001 informing her of the 
overpayment in question and her rights with respect to 
requesting a waiver of the resulting debt.  A copy of the 
actual notice letter sent by the DMC on May 1, 2001 is not of 
record, but the appellant does not dispute that she received 
this letter or contend that a mistake was made by either VA 
or postal authorities in the mailing of this notice letter to 
her address of record at the time the letter was sent.  
See Mindenhall v. Brown, 7 Vet. App. 271 (1994) [there is a 
presumption of regularity of administrative process in the 
absence of clear evidence to the contrary].  

Thereafter, the record reflects that the appellant filed a 
request for waiver of the overpayment in April 2002.  In 
April 2002, the DMC denied her claim on the basis that her 
request was not timely filed pursuant to 38 C.F.R. 
§ 1.963(b)(2).  This appeal followed.

The appellant does not dispute these facts, but instead 
argues that she was late in responding to the letter because 
she moved and later received the notice as a result.  She 
stated further that she filed her waiver request right after 
receiving the notice.  With respect to her address, she 
stated in her notice of disagreement (NOD) of April 2002 that 
she contacted VA and gave her correct address a few weeks 
prior to filing her April 2002 NOD.  Further discussion of 
this matter will be addressed below in the Board's analysis.

Analysis

The appellant's April 2002 waiver request was made in excess 
of 180 days after notice of the overpayment was sent to her 
address of record by the DMC in May 2001.  Under the law, 
this constitutes an untimely filing of her waiver 
application.  
See 38 U.S.C.A. § 5302(a) (West 2002).

The appellant does not dispute that she received this letter.  
Nor does she contend that a mistake was made by either VA or 
postal authorities in the mailing of this notice letter to 
her address of record at the time the letter was sent.  See 
Mindenhall, supra; see also Baxter v. Principi, No. 01-1202 
(U. S. Vet. App. Jan. 6, 2004) [the Board need not examine 
whether presumption of regularity has been rebutted unless 
and until an appellant, at a minimum, alleges that he or she 
did not receive the document in question].

It is clear from the appellant's NOD and Substantive Appeal 
that she moved without notifying VA of her address change and 
that she acted on the notice from VA at some later date, 
possibly upon receipt of her forwarded mail by the Postal 
Service to her new address.  On this point, the Board 
observes that the Court has held that mailing of 
correspondence by VA to a claimant's last known address means 
that correspondence was correctly addressed, stamped with the 
proper postage and delivered directly into the custody of the 
U. S. Postal Service.  
See Davis v. Brown, 7 Vet. App. 298 (1994).  In this case, 
there is nothing to suggest that the DMC's debt notice letter 
of May 2001 was not sent in the regular and ordinary manner 
that correspondence is delivered into the custody of the 
United States Postal Service and mailed to the addressee.

The record does not provide any objective evidence that the 
appellant informed VA of her address change until many months 
after the fact.  As a recipient of VA benefits, it was her 
responsibility alone to notify VA in a timely manner of her 
change-of-address, but she failed to do this.  See Hyson, 
supra.  

In short, it makes no difference when the appellant actually 
obtained the debt notice and took action on it.  What matters 
is that DMC sent the appellant the debt notice to her last 
known address in the regular manner that correspondence is 
mailed.  With application of the presumption of regularity, 
and in the absence of any contrary evidence, such mailing was 
all that was required legally to provide her notice of the 
overpayment debt.  To the extent that the appellant received 
the notice letter months after it was mailed, it was because 
she failed to keep VA apprised of her whereabouts. 

There is no evidence that any other correspondence that could 
be construed as a request for waiver was received by VA until 
the appellant's request for waiver was received in April 
2002, and she does not contend otherwise.  

Based on the above analysis, the Board concludes that the 
appellant's application requesting waiver of the indebtedness 
at issue was not timely filed.  No relevant exceptions to the 
legal criteria have been provided or are applicable in this 
case, and therefore, the Board has no authority to disregard 
the limitations pertaining to timeliness standards for waiver 
requests under 38 C.F.R. § 1.963(b)(2).

Accordingly, as the appellant's request for waiver of 
recovery of an overpayment of education benefits was not 
timely filed, her claim must be denied.  Sabonis, supra.

Additional comment

The appellant has cited personal financial hardship and 
health problems in seeking a waiver of the charged 
indebtedness.  The Board wishes to make it clear that it has 
the greatest sympathy for her predicament.  However, under 
the circumstances here presented the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis.  The standard of equity and good conscience, 
which takes such considerations into account, only comes into 
play if a timely request for waiver has been submitted.  Cf. 
38 C.F.R. §§ 1.963, 1.965 (2003).

The Board additionally notes that in appropriate 
circumstances, a statutory filing period may be equitably 
tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 
1360, 1365 (Fed. Cir. 1998).  Equitable relief is granted 
rarely, such as in a case where a claimant actively pursued 
judicial remedies but has filed a defective pleading or where 
a claimant has been induced or tricked by his adversary's 
misconduct into allowing the filing deadline to pass.  Pfau 
v. West, 12 Vet. App. 515, 517 (1999), citing Irwin v. 
Department of Veterans Affairs, 498 U.S. 89 (1990).  The 
United States Court of Appeals for the Federal Circuit 
specifically held in Bailey that equitable tolling in the 
paternalistic veterans' benefits context does not require 
misconduct (such as trickery); however, Bailey does require 
the appellant to have been "misled by the conduct of his 
adversary into allowing the filing deadline to pass."  
Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 
13 Vet. App. 525 (2000).

The appellant has not alleged that she was given any type of 
advice or misinformation from VA employees that tricked her 
into not filing a timely waiver claim.  There is no 
indication of trickery or misleading information provided to 
the appellant from VA.  For these reasons, the Board finds no 
basis to toll the filing criteria applicable to this case, to 
include on equitable grounds.  As noted above, the case law 
addressing this type of situation clearly does not apply to 
the facts in this case in the absence of any trickery or 
malfeasance by VA.  Equitable relief is not appropriate where 
the claimant has failed to exercise due diligence in 
preserving his or her legal rights.  See Pfau, 12 Vet. App. 
at 517.



ORDER

The appellant's request for waiver of overpayment of 
education benefits was not timely filed and therefore, the 
benefits sought on appeal are denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



